 96DECISIONSOF NATIONALLABOR RELATIONS BOARDMental Health Services-Erie County South EastCorp.V andNew YorkCouncil 66,AFSCME,AFL-CIO,Petitioner.Case 3-RC-6157September 3, 1975DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Raymond J.Ratajczak. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Pro-cedure, Series 8, as amended, and by direction of theRegional Director for Region 3, this case was trans-ferred to the National Labor Relations Board for de-cision.The Employer filed a brief in support of itsposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.Upon the entire recordin this case, including theEmployer's brief, the Board finds:1.The Employer, Mental Health Services-ErieCounty South East Corp. V, is a nonprofit corpora-tion organized under section 402 of the Not-For-Profit Corporation Law of theStateof New York.The Employeris engaged in the business of organiz-ing, coordinating, monitoring, and performing men-tal health services in a designated geographical areawithin the county of Erie, State of New York. TheEmployer is party to a contract with the countywhichsetsforth the functions to be performed andthe consideration to be paid by the county for theperformance of such services.The Employer fulfills its responsibilities by enter-ing into subcontracts with established organizationsor groups on a consulting basis, dealing with suchproblems as alcoholism, narcotic addiction, mentalstress, and also by setting up organizations to dealwith such problems. In addition, the Employer coor-dinates and monitors the work of health agencieswhich do mental health work in the geographicalarea. The Employer may also directly perform men-tal health services itself where no other organizationisavailable. Some of its mental health counselingmay be on an individual or group basis, involvinginitial treatment, crisis intervention, and counselingindividuals with longtime mental problems for thepurpose of helping the individuals involved adjust tocommunity, work, or family situations. Its staff con-sistsmainly of social workers, who have done gradu-ate work in psychology and related fields and havehad extensive work experience in the area of the careand treatment of the mentally ill, and supporting per-sonnel.Although the county of Erie has "ultimate control"over the Employer's activities, the relationship be-tween the parties is a contractual one, and their re-spective rights and obligations are spelled out in awritten agreement. Except for overall guides andstandards, the county does not have the authority totell the Employer how to conduct its day-to-day op-erations.The Employer develops job descriptions for thevarious classifications of employees, interviews andhires its own employees, determines their starting sal-ary within an established range, develops its ownprogram of fringe benefits, and has the sole power todischargeanddisciplineitsemployees.TheEmployer's executive director has the ultimate re-sponsibility of overseeing the work of the Employerand is not subject to direct supervision or control bythe county. The only provision in its contract withthe county relating to labor relations merely requiresthe Employer to furnish the county with the detailsof any collective-bargainingagreementsnegotiated.It is clear from the above that the Employer is ahealth maintenance organization devoted to the careof sick, infirm, or aged persons within the meaning ofthe new Section 2(14) of the Act, effective August 25,1974,which enlarged our jurisdiction in the healthfield to include:'[A]nyhospital,convalescent hospital,healthmaintenanceorganization, health clinic,nursinghome, extended care facility, or other institutiondevoted to the care of sick, infirm, or aged person.[Emphasis supplied.]Moreover, we find that the services provided bythe Employer are not so intimately connected withthe county of Erie as to consider it a joint-employerwith the county, or to justify the extension of thecounty's exempt status as a political subdivision ofthe State of New York under Section 2(2) of the Actto the Employer.2 We further find that the Employer1P L. 93-360, July 26, 1974 The instant petition was filed on October 9,1974.2 SeeHerbert Harvey, Inc.,171 NLRB 238, 240 (1968); cf Ohio Inns,Inc,205 NLRB 528 (1973),Current Construction Corp.,209 NLRB 718 (1974). Inasserting jurisdiction over this Employer,Member Fanning is not relying on220 NLRB No. 18 MENTAL HEALTH SERVICES97exercisedsufficient control over the wages, hours,and other conditions of employment of its employeesto enable it to bargain effectively with the Union.'The Employer's gross revenues for 1974 were$234,000 and for 1975 will exceed $300,000. Approxi-mately $10,000 in goods and services purchased dur-ing the 1974 accounting period in connection withthe Employer's functions came from sources locatedoutside the State of New York.As the Employer's annual gross income for thecurrent year will exceed the $250,000 jurisdictionalstandard established by the Board for health care fa-cilities, other than nursing homes and visiting nurseassociations, and as it has a substantial inflow of ma-terialsfrom outside of the State of New York, wefind that the impact of the Employer's operation oncommerce is sufficientto warrant assertion of juris-diction herein, and that it will effectuate the policiesof the Act to do so.42.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.the Employer's lack of initimate connection with the county of Erie, butrather reliesonly on the Employer's degree of control over the workingconditions of its employees which enables it to bargain effectively with theUnion.See Member Fanning's dissenting opinion inCurrent ConstructionCorp, supra,andRural Fire Protection Company,216 NLRB No. 95 (1975)J SeeYosemite Park and Curry Co.,172 NLRB 1740, 1741 (1968),Sis-QFlying Service, inc.,197 NLRB 195, 197 (1972).4 East Oakland Health Alliance,218 NLRB No 193 (1975)4.While the Petitioner and the Employer agree onthe scope of the appropriate unit, they disagree as tothe unit placement of "program directors." As theuncontroverted testimony in the record shows that"program directors" effectively participate in the in-terviewing and hiring of employees and use indepen-dent judgment in supervising, assigning, and direct-ing the work of unit employees, as well as having theauthority to discipline and effectively recommendunit employees for promotion, we find that they aresupervisors within the meaning of the Act and shallexclude them from the unit.Accordingly, we find that the following employeesof the Employer at its Buffalo, New York, locationconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:Allsecretary-receptionists,secretaries,crisiscounselors, and expeditors, employed at theEmployer's Seneca Street office; excluding allprogram directors, executive secretary, executivedirector,controller,directservicemanager,guards and supervisors as defined in the Acts[Direction of Election andExcelsiorfootnote omit-ted from publication.]5The Employer in its brief argues that the petition should be dismissed asit intends to subcontract out its direct services function "before the end ofthe calendar year," and it will maintain merely an administrative role Nodate certain was named and such contemplated change seems either specu-lative or dependent upon facts which are uncertain at present. We note thatEmployer has a present budget for at least I year for the employees in theappropriate unitAccordingly, we reject the Employer's contention See,e g,Federal Electric Corporation,Western Test Range,157 NLRB 1130, 1133(1966).